        Case 4:82-cv-00866-DPM Document 5613 Filed 06/01/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                             PLAINTIFF

V.                                    NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL.                                                                     DEFENDANTS

EMILY MCCLENDON, ET AL.                                                            INTERVENORS


              PULASKI COUNTY SPECIAL SCHOOL DISTRICT’S
         MOTION IN LIMINE REGARDING RIZELLE AARON’S TESTIMONY

       Pulaski County Special School District (“PCSSD”) hereby submits this Motion in Limine

Regarding Rizelle Aaron’s Testimony (the “Motion”) and states as follows:

       1.      The Intervenors may call Rizelle Aaron to testify regarding PCSSD’s compliance

with Plan 2000 in the remaining areas.

       2.      Mr. Aaron, a North Little Rock resident, has had only limited direct contact with

PCSSD since the Jacksonville detachment. Mr. Aaron’s role in this case ceased to exist in early

2014 when he was discontinued as monitor.

       3.      The majority of Mr. Aaron’s contact with PCSSD appears to be through fielding

phone calls from community members and employees who allegedly make complaints to him.

       4.      Mr. Aaron should be precluded from testifying at trial because any testimony he

may offer is either unfairly prejudicial or inadmissible hearsay.

       5.      Under Federal Rule of Evidence 403, the Court “may exclude relevant evidence if

its probative value is substantially outweighed by a danger of . . . unfair prejudice . . . .” Feds. R.

Evid. 403. Further, out-of-court statements offered to prove the truth of the matter asserted




                                                  1
        Case 4:82-cv-00866-DPM Document 5613 Filed 06/01/20 Page 2 of 2



constitute hearsay. Fed. R. Evid. 801. Unless covered by an exception to the hearsay rule, such

statements are inadmissible. Fed. R. Evid. 802, 803.

       6.      Additionally, PCSSD attaches hereto the following exhibits which support the

relief requested, as referenced in the supporting brief filed herewith:

       a.      Exhibit A: Deposition of Rizelle Aaron, May 1, 2020;

       b.      Exhibit B: Subpoena to Rizelle Aaron; and

       c.      Exhibit C: Emails between Austin Porter and Amanda Orcutt.

       WHEREFORE, Pulaski County Special School District respectfully requests that this

Court grant this Motion in Limine Regarding Rizelle Aaron’s Testimony and issue an order

precluding Mr. Aaron from testifying at trial.



                                              Respectfully submitted,

                                              /s/ Amanda G. Orcutt
                                              M. Samuel Jones III (76060)
                                              Amanda G. Orcutt (2019102)
                                              Devin R. Bates (2016184)
                                              MITCHELL, WILLIAMS, SELIG,
                                                GATES & WOODYARD, P.L.L.C.
                                              425 West Capitol Avenue, Suite 1800
                                              Little Rock, Arkansas 72201
                                              Telephone: (501) 688-8800
                                              Facsimile: (501) 688-8807
                                              E-mail: aorcutt@mwlaw.com
                                                       dbates@mwlaw.com
                                                       sjones@mwlaw.com


                                              Attorneys for Pulaski County Special School
                                              District

Dated: June 1, 2020




                                                  2
